EXHIBIT 10.10 Contract with FPF PURCHASE AND SUPPLY AGREEMENT THIS PURCHASE AND SUPPLY AGREEMENT (this “Agreement”) is made and entered into as of this 13th day of October, 2008 (the “Effective Date”), by and between Advanced Fiberglass Technologies, Inc., a Wisconsin corporation (“Purchaser”) and Fiberglass Piping & Fitting Company, a Wisconsin corporation (“Supplier”). RECITALS WHEREAS, Supplier is a wholesale distributor of imported fiberglass piping and fitting products; WHEREAS, Purchaser is in the business of manufacturing, marketing, selling, installing and servicing fiberglass products throughout the United States and serves the paper, oil, agricultural, ethanol and power industries; and WHEREAS, Purchaser desires to purchase from Supplier, and Supplier desires to sell to Purchaser, fiberglass piping and fitting products upon the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and other valuable and legally sufficient consideration, the receipt of which is hereby acknowledged, the parties hereto agree as follows: 1. Purchase and Sale.Subject to the terms and conditions of this Agreement, during the term of this Agreement, Supplier shall sell and deliver to Purchaser, and Purchaser shall purchase and accept from Supplier, fiberglass piping and fitting products (the “Products”) in such quantities as may be requested by Purchaser from time to time.Purchaser shall issue written purchase orders for all Products to be purchased hereunder. 2. Term.The initial term of this Agreement shall be for a period of three (3) years commencing on the Effective Date.On the second anniversary of the Effective Date and thereafter on each anniversary of the Effective Date unless terminated as provided herein, this Agreement will automatically extend for an additional year such that the remaining term shall then be two (2) years.In the event either party elects not to extend this Agreement as provided herein, that party shall deliver written notice thereof to the other party not less than 180 days prior to the anniversary date on which the term would otherwise be extended pursuant to this Section.The election of either party not to extend the term shall not affect the then remaining term of this Agreement. 3. Purchase Price.The purchase price payable by Purchaser for the
